DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on November 17, 2020 has been fully considered.  The rejection is made final.  Claims 6, 13 and 20 are canceled.  Therefore, claims 1-5,  7-12 and 14-19 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Response to Amendment
The rejection of claims 4, 11 and 18 under 35 USC § 112 in the previous office action has been withdrawn because of the amendment to the claims.
	
	
	Response to Arguments
Applicant's arguments filed November 17, 2020 have been fully considered but they are not persuasive.

In response to applicant's arguments on pages 10 that “Agarwal et al. instead teaches in paragraph 0054 that the identity of the virtual machine in question is intentionally tied to the virtual machine search index. Thus, not only does Agarwal et al. fail to teach the claimed recitation of generating a user search index database for the user excluding the machine specific identity, it teaches the skilled artisan away from doing so.”, against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 8, 10, 11, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Botta et al. (US Patent No. 10,346,550 B1, ‘Botta’, hereafter, previously provided) in view of Agarwal et al. (US Patent Publication No. 2019/0227878 A1, ‘Agarwal’, hereafter, previously provided).

Regarding claim 1. Botta teaches a method comprising:
loading a roaming user profile for the user (receive an indication that the first user has logged off the first virtual desktop; continue generating the initial iteration of the search index associated with the first user while the first virtual desktop is shut down; store the initial iteration of the search index associated with the first user on a shared data store that stores search indexes for the plurality of users associated with respective virtual desktops, Botta, Abstract, Col 1, line 42 – Col 2, line 18), and
 generating a user search index database for the user excluding the machine specific identity (an initial index generation module configured to generate initial iterations of search indexes for a plurality of users associated with respective virtual desktops (i.e., generating search index), … indexing parameters from a first plurality of users, the indexing parameters identifying data types, or data sources, or both data types and data sources to be indexed (i.e., index excluding machine specific identity, since data types and data source do not include machine specific identity), Botta, Abstract, Col 1, line 42 – Col 2, line 30 and Col 8, line 64 – Col 9, line 12), and 
indexing the roaming user profile in the user search index database (an initial index generation module configured to generate initial iterations of search indexes for a plurality of users associated with respective virtual desktops, Botta, Abstract, Col 1, line 42 – Col 2, line 18.  The index may be created by the indexing server and saved to a centralized network file share that the user's virtual desktop can access, Botta, Col 4, lines 39-49);
in a subsequent virtual machine session for the user running on the virtualization server, loading the user search index database for the user and obtaining the index for the roaming user profile therefrom without re-indexing the roaming user profile (a first user associated with a first virtual desktop executed using the virtual desktop farm, if a search index has been generated for the first user, … receive an indication that the first user has logged off the first virtual desktop; continue generating the initial iteration of the search index associated with the first user while the first virtual desktop is shut down; store the initial iteration of the search index associated with the first user on a shared data store that stores search indexes for the plurality of users associated with respective virtual desktops, Botta, Abstract, Col 1, line 42 – Col 2, line 18).
Botta teaches virtual machines (a first user associated with a first virtual desktop executed using the virtual desktop farm, if a search index has been generated for the first user, Botta, Abstract, Col 1, lines 42-67), but does not explicitly teach
in an initial virtual machine session for a user running on a virtual machine at a virtualization server, the virtual machine having a machine specific identity associated therewith,
However, Agarwal teaches
in an initial virtual machine session for a user running on a virtual machine at a virtualization server, the virtual machine having a machine specific identity associated therewith  (The server may be used to create and manage one or more virtual machines associated with a virtualized infrastructure. The one or more virtual machines may run various applications, such as a database application or a web server.  The virtualized infrastructure manager, which may correspond with the virtualization manager in FIG. 1A, may run on a virtual machine or natively on the server. The virtualized infrastructure manager may provide a centralized platform for managing a virtualized infrastructure that includes a plurality of virtual machines. … the server may use the virtualized infrastructure manager to facilitate backups for a plurality of virtual machines (e.g., eight different virtual machines) running on the server (i.e., an initial virtual machine session for a user running on a virtual machine at a virtualization server), Agarwal [0030], [0036-0037], [0041-0042] and Figs. 1A-C.  The virtual machine search index may be used to identify a version of the virtual machine that includes a particular version of a file (i.e., the virtual machine having a machine specific identity), Agarwal [0054]),
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Botta and Agarwal before him/her, to further modify Botta with the teaching of Agarwal’s cloud installations using out-of-order incrementals.  One would have been motivated to do so for the benefit of providing efficient disk storage management while using virtual machines (Agarwal, Abstract, [0019]).
Regarding claim 3. Botta as modified teaches comprising updating the user search index database using the search service based upon user profile changes over time (Botta, Col 2, lines 56-67, Col 8 lines 1-20, Col 10, lines 28-30).
Regarding claim 4. Botta does not teach, in the subsequent virtual machine session, running a user application configured to search the user search index database and having a plugin application associated therewith; and wherein the search service updates the user search index database through the plugin application.
However, Agarwal teaches in the subsequent virtual machine session, running a user application configured to search the user search index database and having a plugin application associated therewith; and wherein the search service updates the user search index database through the plugin application (The virtualized infrastructure manager, which may correspond with the virtualization manager may run on a virtual machine or natively on the server, Agarwal [0039], [0045], [0094]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Botta and Agarwal before him/her, to further modify Botta with the teaching of Agarwal’s cloud installations using out-of-order incrementals.  One would have been motivated to do so for the benefit of providing efficient disk storage management while using virtual machines (Agarwal, Abstract, [0019]).
Regarding claim 8, Botta as modified teaches a computing system comprising: 
at least one client computing device associated with a user (computing device, Agarwal [0029], [0036], [0039] and Fig. 1A); and 
a virtualization server configured to Filing Date: December 31, 2018run virtual machine sessions on virtual machines for the at least one client computing device (The server may be used to create and manage one or more virtual machines associated with a virtualized infrastructure. The one or more virtual machines may run various applications, such as a database application or a web server.  The virtualized infrastructure manager, which may correspond with the virtualization manager in FIG. 1A, may run on a virtual machine or natively on the server. The virtualized infrastructure manager may provide a centralized platform for managing a virtualized infrastructure that includes a plurality of virtual machines. … the server may use the virtualized infrastructure manager to facilitate backups for a plurality of virtual machines (e.g., eight different virtual machines) running on the, Agarwal [0030], [0036-0037], [0041-0042] and Figs. 1A-C),
although claim 8 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 8. Therefore; claim 8 is rejected for at least the same reason as claim 1 above. 
Regarding claims 10 and 11, the method steps of claims 3 and 4 substantially encompass the system recited in claims 10 and 11.  Therefore, claims 10 and 11 are rejected for at least the same reason as claims 3 and 4 above.
Regarding claim 15. Botta teaches a non-transitory computer-readable medium having computer-executable instructions for causing a virtualization server to perform steps (Virtual Resource Manager (VRM) may include one or more servers. A given VRM server may comprise some of all of the following: a processing unit, a network interface, a non-transitory computer-readable medium drive. … The memory may contain computer program instructions that the processing unit may execute in order to implement one or more embodiments, Botta, Col 11, lines 20-57) comprising:
although claim 15 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above.
Regarding claims 17 and 18, the method steps of claims 3 and 4 substantially encompass the medium recited in claims 17 and 18.  Therefore, claims 17 and 18 are rejected for at least the same reason as claims 3 and 4 above.

Claims 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Botta et al. (US Patent No. 10,346,550 B1, ‘Botta’, hereafter, previously provided) in view of Agarwal et al. (US Patent Publication No. 2019/0227878 A1, ‘Agarwal’, hereafter, previously provided) and further in view of Guo et al. (US Patent Publication No. 2019/0258963 A1, ‘Guo’, hereafter, previously provided).

Regarding claim 2. Botta and Agarwal do not teach registering the user search index database with a search service on the virtualization server.
However, Guo teaches registering the user search index database with a search service on the virtualization server (registers to become a user of the social networking service …, Guo [0029-0030]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Botta, Agarwal and Guo before him/her, to further modify Botta with the teaching of Guo’s joint representation learning of standardized entities and queries.  One would have been motivated to do so for the benefit of matching searching result to the targeted candidate in a virtual environment (Guo, Abstract, [0001-0003]).
Regarding claim 7. Botta and Agarwal do not teach wherein the roaming user profile comprises display configuration settings.
However, Guo teaches wherein the roaming user profile comprises display configuration settings (displaying the entity as a selectable facet in a graphical user interface displaying the first user profile as a search result for the first query, Guo [0071-0073]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Botta, Agarwal and Guo before him/her, to further modify Botta with the teaching of Guo’s joint representation learning of standardized entities and queries.  One would have been motivated to do so for the benefit of matching searching result to the targeted candidate in a virtual environment (Guo, Abstract, [0001-0003]).
Regarding claims 9 and 14, the method steps of claims 2 and 7 substantially encompass the system recited in claims 9 and 14.  Therefore, claims 9 and 14 are rejected for at least the same reason as claims 2 and 7 above.
Regarding claim 16, the method steps of claim 2 substantially encompass the medium recited in claim 16.  Therefore, claim 16 are rejected for at least the same reason as claim 2 above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Botta et al. (US Patent No. 10,346,550 B1, ‘Botta’, hereafter, previously provided) in view of Agarwal et al. (US Patent Publication No. 2019/0227878 A1, ‘Agarwal’, hereafter, previously provided) and further in view of Dunsmore et al. (US Patent No. 10,528,627 B1, previously provided).

Regarding claim 5. Botta and Agarwal do not teach wherein generating the user search index database for the user comprises partitioning a central desktop database into the user search index database.
However, Dunsmore teaches wherein generating the user search index database for the user comprises partitioning a central desktop database into the user search index database (cloud computing region … the resource snapshots stored by a partition, Dunsmore, Col 6, lines 20-42, Col 8, lines 4-67).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Botta, Agarwal and Dunsmore before him/her, to further modify Botta with the teaching of Dunsmore’s universal search service for multi-region and multi-service cloud computing resources.  One would have been motivated to do so for the benefit of providing a search service which allows an account owner to identify cloud based computing resources associated with a given account across multiple services and across multiple regions in which services are provided (Guo, Abstract, Col 2, lines 36-45).
Regarding claim 12, the method steps of claim 5 substantially encompass the system recited in claim 12.  Therefore, claim 12 are rejected for at least the same reason as claim 5 above.
Regarding claim 19, the method steps of claim 5 substantially encompass the medium recited in claim 19.  Therefore, claim 19 are rejected for at least the same reason as claim 5 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168